     Case 3:19-cv-00876-WHA-CSC Document 44 Filed 06/29/20 Page 1 of 1




                IN THE DISTRICT COURT OF THE UNITED STATES
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                              EASTERN DIVISION

JOHNATHAN DAVID McLENDON,     )
                              )
       Plaintiff,             )
                              )
  v.                          ) CIVIL ACTION NO. 3:19-CV-876-WHA
                              )
SHERIFF HEATH TAYLOR &        )
FORMER JAILER STEPHON PARKER, )
                              )
       Defendants.            )

                                         ORDER

        On June 4, 2020, the Magistrate Judge entered a Recommendation (Doc. #43) to

which no timely objections have been filed. After an independent review of the file and

upon consideration of the Recommendation, it is ORDERED that:

       1. The Recommendation of the Magistrate Judge is ADOPTED.

       2. This case is DISMISSED without prejudice for the plaintiff’s failure to provide

a current address as ordered by this court.

       A separate Final Judgment will be entered.

       DONE this 29th day of June, 2020.




                               /s/ W. Harold Albritton
                               SENIOR UNITED STATES DISTRICT JUDGE
